Exhibit 10.5

NINTH SUPPLEMENTAL INDENTURE

THIS NINTH SUPPLEMENTAL INDENTURE, dated as of April 30, 2010 (this “Ninth
Supplemental Indenture”), is by and among EXCO Resources, Inc., a Texas
corporation (the “Issuer”), EXCO Partners GP, LLC, a Delaware limited liability
company, EXCO GP Partners Old, LP, a Delaware limited partnership, EXCO Partners
OLP GP, LLC, a Delaware limited liability company, EXCO Operating Company, LP, a
Delaware limited partnership, and Vernon Gathering, LLC, a Delaware limited
liability company (collectively, the “Guarantors”), and Wilmington Trust
Company, as trustee (the “Trustee”).

W I T N E S S E T H

WHEREAS, the Issuer, the Subsidiary Guarantors and the Trustee are parties to an
Indenture dated as of January 20, 2004, as supplemented by the First
Supplemental Indenture dated as of January 27, 2004, the Second Supplemental
Indenture dated as of December 21, 2004, the Third Supplemental Indenture dated
as of February 14, 2006, the Fourth Supplemental Indenture dated as of May 4,
2006, the Fifth Supplemental Indenture dated as of May 3, 2007, the Sixth
Supplemental Indenture dated as of February 12, 2008, the Seventh Supplemental
Indenture dated as of June 30, 2008 and the Eighth Supplemental Indenture dated
as of December 31, 2008 (collectively, the “Indenture”), providing for the
issuance of the Issuer’s 7 1/4% Senior Notes Due 2011 (the “Securities”);

WHEREAS, the Issuer has designated each of the Guarantors as a Restricted
Subsidiary under the Indenture;

WHEREAS, the Issuer is required to cause each of the Guarantors to execute and
deliver to the Trustee a supplemental indenture pursuant to which such Guarantor
shall unconditionally and irrevocably guarantee the Issuer’s obligations with
respect to the Securities on the terms set forth in the Indenture; and

WHEREAS, pursuant to Section 9.01 and 9.06 of the Indenture, the Issuer, the
Guarantors and the Trustee are authorized to execute and deliver this Ninth
Supplemental Indenture.

NOW, THEREFORE, for and in consideration of the foregoing premises, it is
mutually covenanted and agreed, for the equal and proportionate benefit of all
Holders of the Securities, as follows:

1. Capitalized Terms. Initially capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.

2. Agreement to Become Guarantor. Each of the Guarantors hereby unconditionally
and irrevocably guarantees the Issuer’s obligations under the Securities and the
Indenture on the terms and subject to the conditions set forth in Article 10 of
the Indenture and agrees to be bound by all other provisions of the Indenture
and the Securities applicable to a “Subsidiary Guarantor” therein.



--------------------------------------------------------------------------------

3. Ratification of Indenture; Supplemental Indenture Part of Indenture. Except
as expressly amended hereby, the Indenture is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. This Ninth Supplemental Indenture shall form a part of
the Indenture for all purposes, and every holder of Securities heretofore or
hereafter authenticated and delivered shall be bound hereby.

4. Notices. For purposes of Section 14.02 of the Indenture, the address for
notices to the Guarantors shall be:

EXCO Partners GP, LLC

EXCO GP Partners Old, LP

EXCO Partners OLP GP, LLC

EXCO Operating Company, LP

Vernon Gathering, LLC

c/o EXCO Resources, Inc.

12377 Merit Drive, Suite 1700

Dallas, TX 75251

5. Governing Law. This Ninth Supplemental Indenture shall be governed by, and
construed in accordance with, the laws of the State of New York.

6. Counterparts. The parties may sign any number of copies of this Ninth
Supplemental Indenture. Each signed copy shall be an original, but all of them
together shall represent the same agreement.

7. Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction hereof.

8. The Trustee. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Ninth Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Issuer and the Guarantors.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Ninth Supplemental
Indenture to be duly executed, all as of the date first above written.

 

  EXCO RESOURCES, INC.            By:  

/s/ STEPHEN F. SMITH

  Name:   Stephen F. Smith   Title:  
Vice Chairman, President and Chief Financial Officer   EXCO PARTNERS GP, LLC, as
Guarantor   By:  

/s/ WILLIAM L. BOEING

  Name:   William L. Boeing   Title:   Vice President and General Counsel   EXCO
GP PARTNERS OLD, LP, as Guarantor   By:   EXCO PARTNERS GP, LLC, its general
partner   By:  

/s/ WILLIAM L. BOEING

  Name:   William L. Boeing   Title:   Vice President and General Counsel   EXCO
PARTNERS OLP GP, LLC, as Guarantor   By:  

/s/ WILLIAM L. BOEING

  Name:   William L. Boeing   Title:   Vice President and General Counsel   EXCO
OPERATING COMPANY, LP, as Guarantor

          By:   EXCO PARTNERS OLP GP, LLC, its general partner

  By:  

/s/ WILLIAM L. BOEING

  Name:   William L. Boeing   Title:   Vice President and General Counsel  
VERNON GATHERING, LLC, as Guarantor   By:  

/s/ WILLIAM L. BOEING

  Name:   William L. Boeing   Title:   Vice President and General Counsel

 



--------------------------------------------------------------------------------

          WILMINGTON TRUST COMPANY, as  Trustee

           By:  

/s/ W. THOMAS MORRIS, II

  Name:   W. Thomas Morris, II   Title:   Vice President

 